Citation Nr: 1423406	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post left knee partial meniscectomy with scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This claim was previously before the Board in February 2012, at which time the Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post left knee partial meniscectomy with scars for further development.  Also in February 2012, the Board referred the issues of entitlement to service connection for flat feet, a low back disorder, sleep apnea and headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in June 2011.  A transcript of this proceeding has been associated with the claims file.  However, the Veterans Law Judge who conducted the June 2011 hearing is no longer employed at the Board.  Thus, the Veteran was notified, in an April 2014 letter, of the opportunity to request another Board hearing if he so desired.  He timely replied to that letter that he wished to appear at a hearing before the Board at the local RO. 

Accordingly, this case must be remanded to afford the Veteran the requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the local RO.  Provide the Veteran the required advance written notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



